Citation Nr: 1211183	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-46 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1993 to September 1996, from March 2003 to February 2004, and from June 2004 to December 2005.  

The Veteran also began a period of active duty service in May 2009 and it is unclear from the record whether this period of service has yet ended.  

In this regard, the Veteran is asked, in writing to provide the VA with his service dates. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2006 RO decision denied entitlement to service connection for hypertension; the Veteran did not appeal or present new evidence relevant to his claim within one year of the decision.  

2.  Evidence received since the March 2006 RO decision is new and material and the Veteran's claim is reopened.






CONCLUSIONS OF LAW

1.  The March 2006 RO decision that denied entitlement to service connection for hypertension is final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2011). 

2.  New and material evidence has been received since the March 2006 RO decision and the Veteran's claim for entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

New and Material

The Veteran original claim for entitlement to service connection for hypertension was denied in a March 2006 RO decision; the Veteran did not appeal or submit new evidence relevant to his claim within one year of the decision.  In September 2008, the Veteran filed new claim for hypertension.  The RO continued to deny the Veteran's claim, and he has appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Board denied the appellant's prior claim because the Veteran does not have a diagnosis of hypertension.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran has been diagnosed with hypertension.  

Evidence of record since March 2006 shows elevated blood pressure readings.  Service treatment records show that at an annual examination in April 2007, the Veteran's blood pressure was 145/97 and when retested was 148/98.  VA treatment records document abnormal blood pressure readings, including readings of 150/100 and 144/96 in April 2008.  The Veteran has also presented evidence that during his current period of active service, his blood pressure has been evaluated on multiple occasions in 2010, although the results are not of record.  Finally, at a VA examination in January 2012, the Veteran had blood pressure readings of 130/92, 132/92, and 130/90; however, the examiner stated that he was unable to diagnose the Veteran with hypertension because the Veteran did not return for additional blood pressure readings.  

The Board finds that this evidence is new and material, as it at least triggers the duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The evidence presented by the Veteran suggests that his blood pressure is abnormally high, but he has not technically met the criteria for a diagnosis of hypertension, which requires that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A VA examination could potentially establish that the Veteran meets the criteria for a diagnosis for "hypertension".  Accordingly, the Veteran's claim for entitlement to service connection for hypertension is reopened and will be addressed below in the REMAND portion of this opinion.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal by reopening the Veteran's claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

New and material evidence having been received, the previously denied claim entitlement to service connection for hypertension is reopened.  


REMAND

As the Board noted above, there is evidence that since the Veteran's claim was previously denied in March 2006, his blood pressure has been persistently elevated above what is considered "normal".  However, the Veteran does not have a diagnosis of hypertension of record, and hypertension has not been shown by ratings taken two or more times on at least three different days as required by VA regulations.

Accordingly, on remand, the Veteran should be afforded a VA examination to determine whether or not he has hypertension.  

The Board notes that because blood pressure readings must be taken on at least three different days, multiple appointments may need to be scheduled.  When these appointments have been scheduled, the Veteran should be provided timely notice.  

The Veteran is reminded that, although the VA has a duty to assist in developing the claim at issue, this is not a one way street and that he cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Therefore, while the Board recognizes that appearing on multiple days for blood pressure readings (if needed) may inconvenience the Veteran, he has a responsibility to assist in the development of his claim by attending any scheduled VA examinations, if needed.  The Veteran can provide blood pressure readings from his doctor in support of this claim, if he has such records.  This effort will not only help the Veteran's claim, but clearly may help the Veteran's health in determining whether or not the Veteran actually has a disability that may require treatment. 

Additionally, on remand, the RO should attempt to obtain the medical records from the Veteran's most recent period of active service.  

Accordingly, the case is REMANDED for the following action:

1. If possible, the RO should obtain the Veteran's service treatment records from his most recent period of active service.

2. Once this is done, the RO should schedule the Veteran for a VA examination with an internal medicine provider.

The VA examiner is asked to determine 1) whether the Veteran suffers from hypertension a this time and 2) if so, render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's hypertension had onset in service or was caused or permanently aggravated by the Veteran's active military service.  The examiner is asked to provide a rationale for his or her opinion.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


